Citation Nr: 0307439	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  95-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to May 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reopened the claim for service 
connection for a low back disorder and denied it on the 
merits.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the RO in a November 1987 rating decision.  The veteran filed 
a notice of disagreement but did not perfect an appeal within 
one year of the November 1987 rating decision.  

2.  The veteran has submitted competent evidence of a current 
low back disorder, which must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware that the RO reopened the claim for service 
connection for a low back disorder in the January 1995 rating 
decision on appeal.  While the Board agrees with the RO's 
determination, the issue of whether new and material evidence 
has been submitted to reopen a previously disallowed claim is 
a material issue and before the Board may reopen such a 
claim, there must be a finding that new and material evidence 
has been presented.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 (West 2002), requires that each decision of 
the Board include a "written statement of the Board's 
findings and conclusions, and the reasons and bases for those 
findings and conclusions, on all material issues of fact and 
law presented in the record."  As such, the Board will 
herein conduct a discussion of the reasons and bases for its 
conclusion that new and material evidence has been presented, 
thereby reopening the claim for service connection for a low 
back disorder.  

At the time of the April 1984 Board decision, the evidence of 
record consisted of the veteran's application for 
compensation, the service medical records, and a VA 
examination report.  That evidence will be described below.

The service medical records show that in February 1986, the 
veteran complained of a three-week history of low back pain.  
The examiner stated that the veteran had full active range of 
motion but mild, generalized tenderness, bilateral, at L4-S1.  
The diagnosis was mechanical low back pain.  The veteran was 
seen again in March 1986 and April 1986 for back pain.  X-
rays taken in March 1986 revealed no significant abnormality.  
In April 1986, the examiner noted that the mechanical low 
back pain was resolving.  

The September 1987 VA examination report shows that physical 
examination revealed negative straight leg raising and no 
joint swelling.  An x-ray taken at that time showed minor 
posterior narrowing at L5-S1 in an otherwise negative 
examination of the lumbosacral spine.  The examiner entered a 
diagnosis of chronic, intermittent low back pain with no 
evidence of herniated nucleus pulposes.

In the November 1987 rating decision, the RO determined that 
the low back pain in service was acute and transitory without 
evidence of current residuals.  The veteran was notified of 
this determination in December 1987, to include his appellate 
rights.  He filed a notice of disagreement that same month, 
and a statement of the case was issued in February 1988.  The 
veteran did not submit a substantive appeal, and the November 
1987 decision became final as a result.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.1103.  

In November 1993, the veteran submitted a petition to reopen 
the claim for service connection for a low back disorder.  A 
short description of the evidence associated with the claims 
file since the November 1987 rating decision follows.

VA treatment reports, dated from May 1988 to June 1995, show 
complaints of back pain beginning in January 1991.  It was 
subsequently discovered that the veteran had a schwannoma 
tumor in the thoracic spine, which was removed in June 1994.  
In a June 1994 VA hospitalization summary report, the 
examiner noted that a recent magnetic resonance image (MRI) 
of the lumbar spine showed central disc herniation at L3-L4 
and L5-S1 and disc bulging at L4-L5 with flattening in the 
thecal sac associated with spinal stenosis at L3 and L4 area.  
The examiner stated that the veteran was admitted following 
the suspicion that he had a lesion in the cervical or 
thoracic spine.  The veteran underwent a spinal schwannoma 
resection at that time.

Pursuant to 38 U.S.C.A. § 7105, a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett, 83 F.3d at 1383. 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Since the November 1987 rating decision, the veteran has 
brought forth competent evidence of a current low back 
disorder.  The Board finds that the veteran has presented 
evidence since the November 1987 decision, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.

Because the Board is remanding the claim that it is 
reopening, it need not address whether VA has met its duty to 
notify and assist, as the purpose of the remand will be to 
meet such duty.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.


REMAND

Initially, the Board notes that in a VA Form 9, Appeal to the 
Board of Veterans' Appeals, submitted in March 1997, the 
veteran indicated that he wanted a hearing before a traveling 
section of the Board.  In a September 1997 letter, the RO 
acknowledged the veteran's request for a hearing before the 
Board and noted that video conference hearings with the Board 
were now available.  The RO asked the veteran if he would be 
interested in having a video conference hearing, noting that 
he was not required to accept this form of hearing.  The RO 
asked the veteran to complete a form, confirming that he 
wanted a hearing and indicating the type of hearing he would 
prefer.  It stated, "We will not cancel any prior hearing 
request based on a failure to complete this form . . ."

A December 1997 VA Form 119, Report of Contact, indicates 
that the veteran was going to be included in the March/April 
1998 Travel Board hearings.  

The record does not show that the veteran ever responded to 
the September 1997 letter.  Regardless, the veteran has not 
withdrawn his request for a hearing before the Board.  Thus, 
the RO should clarify whether the veteran still wants a 
hearing before the Board.

The veteran's representative has asserted that the veteran 
should have been provided with a VA examination in connection 
with his claim for service connection for a low back 
disorder.  The Board agrees.  While the RO provided the 
veteran a VA examination in November 1994, the Board finds 
that a nexus opinion is necessary in order to make a decision 
on the claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder.  Please inform him that of 
record are VA treatment reports, dated 
from May 1988 to June 1995.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, to include those 
addressed above.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the back disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records, 
to include the veteran's service medical 
records, and examining the veteran, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder was incurred in service, to 
include whether the schwannoma tumor was 
manifested in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a low back 
disorder.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



